Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-18 and 22-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 24 are replete with antecedent basis issues and indefiniteness. Some examples include: the phrase “said underlayment” lacking antecedent basis, “said independent saddle trees” lacking antecedent basis, “the improvement” lacking antecedent basis, etc.
Claims 22 and 24 are also unclear with regards to whether the “stirrup straps rigging assembly” or the D-ring comprise the recited upper/lower span portions, etc.
The art rejections below have been treated as best understood by the examiner.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to contain a reference to a claim previously set forth.  Claims 17-18 claim dependency from claims 22 and 24 which are not previous claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the saddle having an upper portion and lower portion secured together, a front tree section and rear tree section spaced apart and having a base connected to the upper portion, the independent trees freely and independently sliding on said underlayment, etc. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson GB 2443882 in view of Wells US 2,418,103.

Regarding claim 22, Williamson teaches a saddle having an adjustable stirrup strap assembly, comprising: a saddle having an upper portion and a lower portion secured together as an integral unit in intimate contact with the back of a horse, webbing for a cinch strap and stirrup strap is disposed between said upper portion and said lower portion, said saddle having a front tree section and a rear tree section spaced apart from one another and each one having a base connected to said upper portion and defining a seating portion therebetween, said front tree section and said rear tree section overlaying said underlayment, whereby said independent saddle trees freely and independently slide in limited areas on said underlayment (figures 1-5 as best understood by the Examiner); 
but does not specify the improvement comprising: a stirrup strap rigging assembly including a pair of stirrups each suspended by said stirrup straps each one extending from an elongated D-ring, said stirrup straps rigging assembly including an upper span portion anchored to said underlayment and a lower span portion having an upper surface bearing against said saddle strap associated therewith; said elongated D-ring having a length that is a selected amount greater than the width of said stirrup strap whereby said stirrup strap is allowed to swing through a predetermined arc; and at least two D-ring strap positioning members defining projections extending upward from a selected position of a curved bottom portion of said elongated D-ring, said D-ring strap positioning members limiting forward or rearward movement of said stirrup strap on said elongated D-ring.
Wells; however, does teach the improvement comprising: 
a stirrup strap rigging assembly including a pair of stirrups each suspended by said stirrup straps each one extending from an elongated D-ring (figures 1-4 with D-ring 15), said stirrup straps rigging assembly including an upper span portion anchored to said underlayment and a lower span portion having an upper surface bearing against said saddle strap associated therewith (figures 3-4); 
said elongated D-ring having a length that is a selected amount greater than the width of said stirrup strap whereby said stirrup strap is allowed to swing through a predetermined arc (figures 3-4); and 
at least two D-ring strap positioning members defining projections extending upward from a selected position of a curved bottom portion of said elongated D-ring, said D-ring strap positioning members limiting forward or rearward movement of said stirrup strap on said elongated D-ring (figures 3-4 with one on each side);
therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the D-ring stirrup strap assembly of Wells into the saddle of Williamson, in order to enhance flexible comforts for horse and rider, which is the intended purpose of bot Williamson and Wells, etc.

Regarding claim 17, the references teach the saddle having and adjustable stirrup strap assembly of claim 22, wherein Wells further teaches said positioning member is selected from the group consisting of at least one knob, at least one flange, at least one cross member, and combinations thereof extending normal to said leg for restricting forward or rearward movement of said stirrup strap (as shown in the figures).

Regarding claim 23, the references teach the saddle having an adjustable stirrup strap assembly of claim 22, wherein Wells further teaches said D-ring strap positioning members limiting forward or rearward movement of said of said stirrup strap to three positions on said elongated D-ring (where figures 1-2 show a number of positions possible on either side of the positioning members, etc.).

Regarding claim 24, the references teach a saddle having an adjustable stirrup strap assembly, comprising: a saddle having an upper portion and a lower portion secured together as an integral unit in intimate contact with the back of a horse, webbing for a cinch strap and stirrup strap is disposed between said upper portion and said lower portion, said saddle having a front tree section and a rear tree section spaced apart from one another and each one having a base connected to said upper portion and defining a seating portion therebetween, said front tree section and said rear tree section overlaying said underlayment, whereby said independent saddle trees freely and independently slide in limited areas on said underlayment; the improvement consisting of: a stirrup strap rigging assembly including a pair of stirrups each suspended by said stirrup straps each one extending from an elongated D-ring, said stirrup straps rigging assembly including an upper span portion anchored to said underlayment and a lower span portion having an upper surface bearing against said saddle strap associated therewith; said elongated D-ring having a length that is a selected amount greater than the width of said stirrup strap whereby said stirrup strap is allowed to swing through a predetermined arc; and at least one D-ring strap positioning member defining a D-ring projection extending upward from a selected position of a curved bottom portion of said elongated D-ring, said D-ring strap positioning member limiting forward or rearward movement of said stirrup strap on said elongated D-ring (see claim 22 rejection).

Regarding claim 18, the references teach the saddle having an adjustable stirrup strap assembly of claim 24, wherein Wells further teaches said positioning member is selected from the group consisting of at least one knob, at least one flange, at least one cross member, and combinations thereof extending normal to said leg for restricting forward or rearward movement of said stirrup strap and holding said strap in a selected position (as shown in the figures).

Regarding claim 25, the references teach the saddle having an adjustable stirrup strap assembly of claim 24, wherein Wells further teaches said D-ring strap positioning member limiting forward or rearward movement of said of said stirrup strap to two positions on said elongated D-ring (see claim 23 rejection).

Regarding claim 26, the references teach the saddle having an adjustable stirrup strap assembly of claim 24, but does not specify said at least one D-ring strap positioning member includes two spaced apart D-ring projections extending upward from a selected position of a curved bottom portion of said elongated D-ring, said two spaced apart D-ring projections limiting forward or rearward movement of said stirrup strap on said elongated D-ring (as best understood by the Examiner).
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide additional positioning members, in order to further enhance customization of the system for various types of riders, which is the purpose of Wells, etc.; and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced

Regarding claim 27, the references teach the saddle having an adjustable stirrup strap assembly of claim 26, wherein said at least one D-ring strap positioning member limits forward or rearward movement of said of said stirrup strap to three positions on said elongated D-ring (see previous rejections).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644